                          Case 1:20-cv-03274-VM Document 78 Filed 06/11/21 Page 1 of 1
  AO 154 (10/03) Substitution of Attorney


                                            UNITED STATES DISTRICT COURT
                       SOUTHERN                                  District of                                           NEW YORK

KDH Consulting Group LLC, directly and derivatively on
behalf of ITERATIVE CAPITAL L.P.,                                             CONSENT ORDER GRANTING
                                               Plaintiff (s),                 SUBSTITUTION OF ATTORNEY
                              V.
ITERATIVE CAPITAL MANAGEMENT L.P., ITERATIVE CAPITAL                                                            20-cv-3274 (VM)
GP, LLC, BRANDON BUCHANAN and CHRISTOPHER DANNEN,                             CASE NUMBER:
                                             Defendant (s),

           Notice is hereby given that, subject to approval by the court,               KDH Consulting Group LLC                                     substitutes
                                                                                                                (Party (s) Name)

Raphael Janove                                                                , State Bar No.                 5302443                as counsel of record in

place of       Rika Khurdayan                                                                                                                                      .
                                                           (Name of Attorney (s) Withdrawing Appearance)



Contact information for new counsel is as follows:
           Firm Name:                   Pollock Cohen LLP

           Address:                     60 Broad St., 24th Fl., New York, NY 10004

           Telephone:                   (212) 337-5361                                 Facsimile (347) 696-1227
           E-Mail (Optional):           Rafi@PollockCohen.com


I consent to the above substitution.
Date:       Jun 11, 2021                                                            Ma ha Baik ff
                                                                                    Masha Baikoff Jun           EDT




I consent to being substituted.
Date:       Jun 11, 2021
                                                                                                               (Signature of Former Attorney (s))

I consent to the above substitution.
Date:         Jun 11, 2021                                                          Ra hael Jan e
                                                                                    Raphael Janove Jun    0      EDT

                                                                                                                  (Signature of New Attorney)



The substitution of attorney is hereby approved and so ORDERED.


Date:
                                                                                                                            Judge

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]




           Print                        Save As...                Export as FDF                         Retrieve FDF File                           Reset
